

116 HR 7768 IH: Freedom from Regulations Act of 2020
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7768IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Budd (for himself, Mr. Roy, Mr. Cline, Mr. Flores, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Judiciary, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require that independent agencies comply with all requirements of rulemaking, and for other purposes.1.Short titleThis Act may be cited as the Freedom from Regulations Act of 2020.2.Independent agencies to comply with government-wide rules on agency actionNotwithstanding any other provision of law, an independent agency (as such term is defined in section 3502(5) of title 44, United States Code, but in any event not including the Board of Governors of the Federal Reserve System) shall comply with any provision of law applicable to the agency action of any other agency, including the provisions of subchapter II of chapter 5 of title 5, United States Code, chapter 6 of title 5, United States Code, the Unfunded Mandates Reform Act of 1995, the Economic Growth and Regulatory Paperwork Reduction Act of 1996, and section 515 of the Consolidated Appropriations Act, 2001.3.DefinitionsTerms used in this Act have the meanings given such terms in section 551 of title 5, United States Code.